      .   - ""'
.;(

          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of l   \   -i
                                                                                                                                                                 1


                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                JUDGMENT IN A CRIMINAL CASE
                                               V.                                      (For Offenses Committed On or After November 1, 1987)


                            Jose Adelso Linares-Alvarado                               Case Number: 3:19-mj-21099

                                                                                       Francisco J Sanchez
                                                                                       Defendant's Attorney


          REGISTRATION NO. 83664298
          THE DEFENDANT:
           IZI pleaded guilty to count(s) 1 of Complaint
                                                    ~~~~~~~~~~~~~~~~~~~~~~~~----~




           D was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                   Nature of Offense                                                            Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

           D The defendant has been found not guilty on count(s)
                                                                                    ~-------------------


           0 Count(s)                                                                     dismissed on the motion of the United States.
                             ~----------------~




                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                        '&TIME SERVED                               D _ _ _ _ _ _ _ _ _ _ days

           IZI Assessment: $10 WAIVED IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                            charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, March 5, 2019
                                                                                     Date of Imposition of Sentence


          Received      ~-------+-
                        DUSM
                                                                     FILED
                                                                     MAR 0 5 2019
                                                           CLERK, U.S. DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA
          Clerk's Office Copy                           BY                       DEPUTY                                           3:19-mj-21099
